 181321 NLRB No. 16INDUSTRIAL TURNAROUND CORP.1The Respondents have requested oral argument. The request isdenied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.2The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge's finding that Respondents Industrial Turn-Around Corporation and Electrical/Mechanical Services, Inc. are
alter egos, we have not relied on evidence relating to civil proceed-
ings in the U.S. District Court for the Eastern District of Virginia
involving R.M. Harrison Mechanical Corp., Electrical/Mechanical
Services, Inc. and the Trustees of the Plumbers and Pipefitters Na-
tional Pension Fund.3In adopting the judge's conclusion that the Respondents violatedSec. 8(a)(3) by refusing to hire job applicants Dagrosa, Ledford,
Burks, Harris, and Kelley, we also rely on the Supreme Court's deci-
sion in NLRB v. Town & Country Electric, 116 S.Ct. 450 (1995).There, the Court held that a worker can be a company's statutory
employee, even if, at the same time, the worker is a paid union orga-
nizer.4We will modify the judge's recommended Order in accordancewith our recent decision in Indian Hills Care Center, 321 NLRB No.23 (May 8, 1996).5The 1992±1994 agreement was effective from September 1,1992, to August 31, 1994.6The 1990±1992 agreement was effective from September 1,1990, to August 31, 1992.7Sidney Harrison did not submit a notice of withdrawal until May6, 1993. Pursuant to the terms of the Letter of Assent, the notice
of withdrawal was not effective until August 31, 1994. In the mean-
time, pursuant to the ``evergreen'' clause in the 1990±1992 collec-
tive-bargaining agreement, ITAC continued to apply the terms of
that agreement to its unit employees after the agreement expired, and
while negotiations were underway for a successor agreement. The
1992±1994 successor agreement was signed on January 25, 1993, ef-
fective retroactively to September 1, 1992.8To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the employer's
delinquent contributions during the period of the delinquency, the
Respondents will reimburse the employee, but the amount of such
reimbursement will constitute a setoff to the amount that the Re-
spondents otherwise owe the fund.9We grant the General Counsel's exceptions to the judge's inad-vertent omission from the Order and notice of provisions addressing
the unlawful discharges of John Perkins and David Deane and the
refusal to hire Thomas Dagrosa, Dudley Ledford, Robert Burks,
George Harris, and Ernest Kelley.We leave to the compliance stage of the proceeding determinationof how long the discriminatees would have continued in the Re-
spondent's employ. Dean General Contractors, 285 NLRB 573(1988).Any additional amounts due to the fringe benefit funds will be cal-culated according to Merryweather Optical Co., 240 NLRB 1213,1216 fn. 7 (1979).Industrial TurnAround Corporation and Electrical/Mechanical Services, Inc., its Alter Ego and/or
Single Employer and International Brother-hood of Electrical Workers, Local 666, AFL±
CIO. Cases 5±CA±23392 and 5±CA±23915May 13, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDFOXOn September 13, 1995, Administrative Law JudgeSteven M. Charno issued the attached decision. The
Respondents and the General Counsel each filed ex-
ceptions, answering briefs, and reply briefs.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the recommended Order asmodified and set forth in full below.4We agree with the judge that the Respondents, In-dustrial TurnAround Corporation (ITAC) and
Electrical/Mechanical Services, Inc. (EMSI), alter egos,
violated Section 8(a)(5) and (1) by refusing to abide by
the 1992±1994 collective-bargaining agreement nego-
tiated on their behalf by the Virginia Chapter of the
National Electrical Contractors Association (NECA).5ITAC President Sidney Harrison signed a Letter ofAssent in 1990 on behalf of ITAC. ITAC thereby en-tered into an 8(f) relationship with the Union, author-ized NECA to represent it in collective bargaining, and
agreed to be bound by the then current bargaining
agreement6and by successive agreements unless itgave timely notice of withdrawal. The judge properly
found that ITAC had not timely withdrawn bargaining
authority from NECA when, in November 1992, Sid-
ney Harrison, its president, created alter ego EMSI to
perform electrical work identical in nature to the work
formerly done by ITAC's unit employees and unlaw-
fully repudiated the collective-bargaining agreement.7Accordingly, we adopt the judge's finding that the
1992±1994 agreement was binding on the Respondents
until its expiration on August 31, 1994.We also adopt the judge's recommended remedy.8In addition, we shall order the Respondents to applythe terms of the collective-bargaining agreement to all
unit employees employed during the life of the agree-
ment and make them whole for any loss of pay or ben-
efits caused by the unlawful repudiation of the agree-
ment.9ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth below and orders that the Re-
spondents, Industrial TurnAround Corporation and
Electrical/Mechanical Services, Inc., its Alter Ego,
Hopewell, Virginia, their officers, agents, successors,
and assigns, shall1. Cease and desist from 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Refusing to apply the terms of the collective-bar-gaining agreement expiring August 31, 1994, during
the life of the agreement.(b) Interrogating job applicants concerning theirunion affiliation.(c) Constructively discharging employees by condi-tioning their continued employment on forgoing union
representation, as well as those wages and benefits
specified in the applicable collective-bargaining agree-
ment.(d) Refusing to hire job applicants because of theirunion affiliation.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJohn Perkins and David Deane immediate and full re-
instatement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, dis-
charging, if necessary, any employee hired in their
place, without prejudice to their seniority or any other
rights or privileges previously enjoyed.(b) Make John Perkins and David Deane whole forany loss of earnings and other benefits suffered, in-
cluding but not limited to fringe benefit trust funds, as
a result of the discrimination against them, in the man-
ner set forth in the remedy section of the decision.(c) Within 14 days from the date of this Order, offerfull employment to Thomas Dagrosa, Dudley Ledford,
Robert Burks, George Harris, and Ernest Kelley as
journeyman electricians or, if such positions do not
exist, to substantially equivalent positions, discharging,
if necessary, any employee hired in their place, without
prejudice to their seniority or other benefits.(d) Make Thomas Dagrosa, Dudley Ledford, RobertBurks, George Harris, and Ernest Kelley whole for any
loss of earnings and other benefits suffered, including
but not limited to fringe benefit trust funds, as a result
of the discrimination against them, in the manner set
forth in the remedy section of the decision.(e) Within 14 days from the date of this Order, re-move from their files any reference to the constructive
discharges of Perkins and Deane, and the refusals to
hire Dagrosa, Ledford, Burks, Harris, and Kelley, and
within 3 days thereafter notify them in writing that this
has been done and that the constructive discharges and
refusals to hire will not be used against them in any
way.(f) Comply with the provisions of the collective-bar-gaining agreement expiring August 31, 1994, between
the Virginia Chapter of the National Electric Contrac-
tors Association and International Brotherhood of Elec-
trical Workers, Local 666, AFL±CIO, including the ex-clusive hiring hall provision, for the period when thatagreement was in effect.(g) Offer full and immediate employment to thosework applicants who would have been referred to the
Respondents for employment through the Union's hir-
ing hall but for the Respondents' unlawful conduct.(h) Make whole, to the extent that they have not al-ready done so, applicants and employees who have
suffered losses of earnings and other benefits by reason
of the Respondents' failure to apply the terms of the
collective-bargaining agreement described above, plus
interest, in the manner set forth in the remedy section
of the judge's decision, as modified here.(i) Make whole, to the extent that they have not al-ready done so, the appropriate fringe benefit trust
funds for losses suffered by reimbursing such funds to
the extent that contributions would have been made on
behalf of employees and those individuals who would
have been referred to work were it not for the Re-
spondents' unlawful failure to use the Union's hiring
hall, plus interest, in the manner set forth in the rem-
edy section of the decision.(j) Make whole those individuals for any losses theymay have suffered as a result of the Respondents' fail-ure to make the contributions described in paragraph
2(i) of this Order, plus interest, in the manner set forth
in the remedy section of the decision.(k) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(l) Within 14 days after service by the Region, postat their facility in Hopewell, Virginia, copies of the at-
tached notice marked ``Appendix B.''10Copies of thenotice, on forms provided by the Regional Director for
Region 5, after being signed by the Respondents' au-
thorized representatives, shall be posted by the Re-
spondents immediately upon receipt and maintained for
60 consecutive days in conspicuous places, including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondents to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondents have gone out of business or closed the fa-
cility involved in these proceedings, the Respondents
shall duplicate and mail, at their own expense, a copy
of the notice to all current employees and former em- 183INDUSTRIAL TURNAROUND CORP.ployees employed by the Respondents at any timesince March 19 and September 20, 1993.(m) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondents have taken
to comply.APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to apply the terms of the col-lective-bargaining agreement expiring August 31,1994, during the life of the agreement.WEWILLNOT
constructively discharge you by con-ditioning your continued employment on forgoing rep-
resentation by International Brotherhood of Electrical
Workers, Local 666, AFL±CIO, as well as those wages
and benefits due you pursuant to an applicable collec-
tive-bargaining agreement.WEWILLNOT
interrogate job applicants concerningtheir union affiliation.WEWILLNOT
refuse to hire job applicants becauseof their union affiliation.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
comply with the provisions of the collec-tive-bargaining agreement expiring August 31, 1994,
between the Virginia Chapter of the National Electrical
Contractors Association and the Union, including the
exclusive hiring hall provision, for the period when
that agreement was in effect.WEWILL
, within 14 days from the date of theBoard's Order, offer John Perkins and David Deane
immediate and full reinstatement to their former jobs
or, if those jobs no longer exist, to substantially equiv-
alent positions, discharging, if necessary, any employee
hired in their place, without prejudice to their seniority
or any other rights or privileges previously enjoyed.WEWILL
make John Perkins and David Deanewhole for any loss of earnings and other benefits, in-
cluding but not limited to fringe benefit trust funds, re-
sulting from their discharge, less any net interim earn-
ings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, offer full employment to Thomas
Dagrosa, Dudley Ledford, Robert Burks, George Har-
ris, and Ernest Kelley as journeymen electricians or, if
such positions do not exist, to substantially equivalentpositions, discharging, if necessary, any employeehired in their place, without prejudice to their seniority
or any other rights or privileges previously enjoyed.WEWILL
make Thomas Dagrosa, Dudley Ledford,Robert Burks, George Harris, and Ernest Kelley whole
for any loss of earnings and other benefits, including
but not limited to fringe benefit trust funds, resulting
from our discriminatory failure to offer them employ-
ment, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the constructive discharges of Perkins and Deane, and
the refusals to hire Dagrosa, Ledford, Burks, Harris,
and Kelley, and WEWILL
, within 3 days thereafter, no-tify them in writing that this has been done and that
the constructive discharges and refusals to hire will not
be used against them in any way.WEWILL
offer full and immediate employment tothose job applicants who would have been referred to
us for employment through the Union's hiring hall if
it had not been for our unlawful conduct.WEWILL
make whole, to the extent that we havenot already done so, any employees and job applicants
who have suffered losses of earnings and other benefits
by reason of our failure to apply the terms of the col-
lective-bargaining agreement described above.WEWILL
make whole, to the extent we have not al-ready done so, the appropriate fringe benefit trust
funds for losses suffered by reimbursing such funds to
the extent that contributions would have been made on
behalf of employees and those individuals who would
have been referred to work were it not for our unlaw-
ful conduct.WEWILL
make whole those individuals who havesuffered losses as a result of our failure to make the
contributions described above.INDUSTRIALTURNAROUNDCORPORA-TIONAND
ELECTRICAL/MECHANICALSERVICES, INC., ITSALTEREGOJames P. Lewis and Peter A. Eveleth, Esqs., for the GeneralCounsel.David R. Simonsen and Vickey A. Verwey, Esqs., of Rich-mond, Virginia, for the Respondent.C.B. Sweeny
, of Richmond, Virginia, for the ChargingParty.DECISIONSTEVENM. CHARNO, Administrative Law Judge. In re-sponse to charges filed on March 19 and September 20,
1993, by Local 666 of the International Brotherhood of Elec-
trical Workers, AFL±CIO (the Union), a consolidated com-
plaint was issued on December 30, 1993, which alleged that
Respondents Industrial TurnAround Corporation (ITAC) and
Electrical/Mechanical Services, Inc. (EMSI) were alter egos
which had violated Section 8(a)(1), (3), and (5) of the Na- 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1By letter dated August 12, 1994, the General Counsel tenderedcorrections to his Exhs. 160 and 187 and raised a question as to
whether his Exh. 180 had been received in evidence. Absent objec-
tion, the tendered corrections are accepted, and I reaffirm my ruling
receiving G.C. Exh. 180 in evidence.2The documents tendered by the parties are identified in AppendixA to this decision. Outstanding objections to their admissibility are
overruled, and G.C. Exh. 188 and R. Exhs. 53 through 60 are re-
ceived in evidence.3Findings concerning the jurisdictional status of ITAC and EMSIare based on their admissions concerning their respective purchases
in interstate commerce.4Sidney Harrison's status as one of two individuals having ``pri-mary responsibility for establishing and controlling ITAC's labor re-
lations policy'' is confirmed by the September 22, 1993 letter from
Respondent's attorney to the Union.5Respondents appear to contend that, because this agreement wasnot actually signed until January 25, 1993, there was no collective-
bargaining agreement or relationship in existence between the in-
ferred expiration of the prior agreement on August 31, 1992, and the
date of signing. Respondents cite no authority for their contention,
and I have found none. ITAC was obligated by its Letter of Agree-
ment to adhere to the terms of any collective-bargaining agreement
negotiated by its agent NECA, and its agent negotiated an agreement
explicitly effective upon expiration of the prior agreement. I there-
fore find that (1) a collective-bargaining relationship existed through-out the period in question and (2) ITAC was bound by the terms
of the agreement signed in January, including the provision mandat-
ing retroactive effectiveness.6The Letter of Assent effectively provides that it may only be ter-minated on the anniversary date of the collective-bargaining agree-
ment between NECA and the Union.7Gay credibly so testified.8Kathy Diradour testified to this effect, while Gay did not recallthe substance of his admitted conversation with Harrison concerning
``competitiveness.'' Diradour was employed as ITAC's financial
manager from August 1990 until April 1993, when she was dis-
charged. Respondents apparently contend that bias is shown by
Diradour's unsuccessful suit against ITAC over her discharge and by
her attorney's threat that Diradour was preparing to contact the
Board and the Department of Labor concerning alleged improprieties
by Harrison. I find this contention of bias to be unfounded andtional Labor Relations Act (the Act). Respondents' answerdenied the commission of any unfair labor practice.A hearing was held before me in Richmond, Virginia, onJune 21±24 and August 8±10, 1994.1Initial posthearingbriefs were submitted by the General Counsel and Respond-
ents under extended due date of October 19, and reply briefs
were filed by the General Counsel and Respondents underextended due date of November 18, 1994. In response to the
General Counsel's motion, I ordered (1) the record reopened
from January 24 to February 6, 1995, for the proffer of ex-
hibits2and (2) the parties to file any supplementary briefsconcerning the relevance of these exhibits on or before Feb-
ruary 21, 1995. The General Counsel made such a filing on
the due date.FINDINGSOF
FACTI. JURISDICTIONITAC, a Virginia corporation with an office and place ofbusiness in Hopewell, Virginia, provides industrial engineer-
ing services and has performed electrical and sheet metal
construction work. During the year preceding issuance of the
complaint, ITAC, in the course of its business in Virginia,
purchased and received goods valued in excess of $50,000
from outside the State. I find that ITAC is a building and
construction industry employer engaged in commerce within
the meaning of the Act.EMSI, a Virginia corporation with an office and place ofbusiness in Hopewell, Virginia, is engaged in mechanical and
electrical construction work. During the year preceding
issuance of the complaint, EMSI, in the course of its busi-
ness in Virginia, purchased and received goods valued in ex-
cess of $50,000 from outside the State. I find that EMSI is
a building and construction industry employer engaged in
commerce within the meaning of the Act.3It is admitted, and I find, that the Union is a labor organi-zation within the meaning of the Act.II. ALLEGEDVIOLATIONS
A. BackgroundIn the latter part of 1992, it was decided that (1) ITACwould discontinue its unionized electrical construction activi-
ties, (2) R. M. Harrison Mechanical Corp. (HMC) would ter-
minate its unionized pipefitting operations, and (3) EMSI
would be created to engage in nonunion electrical construc-
tion and pipefitting.ITAC was incorporated by Sidney Harrison and began op-eration as a design engineering and project management
company in March 1988. In 1990, it began to perform elec-trical construction work for a number of customers. On April2, 1990, Sidney Harrison, who was jointly responsible for
ITAC's labor relations policies,4executed a Letter of Assenton behalf of ITAC which (1) designated the Virginia Chapter
of the National Electric Contractors Association (NECA) as
its collective-bargaining representative and (2) agreed to be
bound by NECA's collective-bargaining agreement with the
Union. The most recent such agreement was effective by its
terms from September 1, 1992, to August 31, 1994.5By let-ter dated May 6, 1993, ITAC for the first time submitted no-
tice of its intention to withdraw from NECA and to terminate
the 1990 Letter of Assent. Accordingly, I find that ITAC
ceased to be bound by the requirements of the Letter of As-
sent as of August 31, 1994.6HMC was incorporated in Virginia in 1987 by Ray Har-rison, Sidney Harrison's younger brother. HMC is owned by
Ray and his wife Patricia, who are its sole directors. HMC
maintains an office and place of business in a facility shared
with ITAC and owned by Harrison Properties, a partnership
owned by the Harrison brothers and their wives. HMC per-
forms millwright and rigging, miscellaneous ironwork, and
construction equipment rental. Prior to December 1992,
HMC also performed pipefitting and mechanical construction
work pursuant to a collective-bargaining agreement with
Plumbers' and Pipefitters' Local 10.B. The Alleged Relationship of ITAC and EMSIAround September of 1992, Aaron Gay, ITAC's construc-tion manager, gave the company's owner and president, Sid-
ney Harrison, a comparison of union and nonunion labor
costs for a project which ITAC was bidding.7Gay explainedthat a nonunion company could be started to do electrical
construction work but warned that Harrison could not own
the new company; Harrison expressed interest in the idea.8 185INDUSTRIAL TURNAROUND CORP.Diradour to be generally credible for the following reasons: (1) I ac-cept the General Counsel's representation that Board agents sought
out Diradour, rather than the reverse; (2) Diradour did not appear
eager to volunteer facts damaging to Respondents and the General
Counsel was required to resort to leading questions in order to elicit
such testimony; (3) Diradour's testimony was consistent with a sig-
nificant amount of documentary material and was often wholly
uncontroverted; and (4) her demeanor while on the stand evidenced
sincerity and candor.9Both Harrison brothers testified to this effect.10Glenn Harrison, Sidney Harrison's wife, so testified.11Sidney Harrison admitted his formulation of EMSI's labor pol-icy, and Ray Harrison testified that EMSI's president could not alter
that policy.12This and comparable statements are contained in the lender's in-ternal credit memoranda dated January 14, February 26, and March
17, 1993, which were authored by Branch Manager Heather Marston
or Vice President John A. Shibut, bank officers who dealt at length
with Williams and the Harrisons. Shibut admitted that all of his in-
formation concerning the creation of EMSI came from that compa-
ny's management but testified that his report of the Harrisons' moti-
vation was nothing more than unfounded speculation on his part.
Based upon the unlikelihood of a bank officer responsible for a sig-
nificant credit relying wholly upon surmise concerning the borrow-
er's business purpose and proposed operations and upon my observa-
tion of Shibut's discomfort when he testified on the point at issue,
I do not credit his attempted exculpation of Respondent. The basis
for Marston's adoption of Shibut's determination about Respondents'
motivation is not of record.13Ray Harrison's September 16, 1993 affidavit so affirms.14Kathy Diradour's credible testimony that Sidney Harrison in-structed her ``to withdraw $100,000 from ITAC and place it into
EMSI'' was supported by the companies' financial records, and Sid-
ney Harrison admitted in response to a question from the bench thathe and his wife did not have sufficient liquid assets to make the pay-ment to EMSI without receiving the payment from ITAC. Financial
documents variously reflect the $100,000 payment as (1) a debt
``due to ITAC'' (a characterization confirmed by Ray Harrison), (2)
a debt due Glenn Harrison, (3) a debt due Sidney and Glenn Har-
rison, (4) a capital contribution in exchange for stock, and (5) a
combination of equity and debt.15Glenn Harrison's testimony to this effect was supported by RayHarrison, who testified ``she doesn't do anything.''16Sidney Harrison so testified on several occasions.17Glenn Harrison resigned her office with ITAC in February 1993while retaining her position as secretary-treasurer of EMSI.18After the Union wrote to Sidney Harrison stating that it was in-vestigating the relationship of ITAC and EMSI, Starnes resigned his
office with EMSI while retaining his position as vice president of
ITAC.19Diradour credibly so testified.20Diradour's credible testimony to this effect is supported by theaccount signature card.21Sidney Harrison testified to this effect.22Ray Harrison and Gay so testified.23Sidney Harrison so testified.24Gay so testified.25Ray Harrison so testified.26ITAC's payroll records so indicate.27The Harrison brothers so testified.28Ray Harrison so testified.Thereafter, Sidney Harrison was the prime mover in the cre-ation of EMSI9and, because he felt that ITAC's union con-tract prevented it from effectively competing with other elec-
trical contractors,10Harrison made the unalterable determina-tion that EMSI would be a nonunion shop.11Jefferson Na-tional Bank, the principal lender to all of the Harrison enter-
prises, determined that the ``primary purpose of establishing
EMSI is to get around the union contracts at HMC and
ITAC, and thereby to be able to make more competitive
bids.''12EMSI was incorporated on November 9, 1992. OnMay 6, 1993, ITAC notified the Union that it was ``no
longer doing construction work.''1. Ownership, control, and managementITAC is owned by Sidney Harrison, who is its presidentand a corporate director. At all times material, both Richard
Starnes and Jon Loftis were vice presidents and directors of
ITAC. Glenn Harrison, Sidney Harrison's wife, was ITAC's
secretary-treasurer until February 2, 1993, but there is no evi-
dence that she performed any duties in connection with this
office. Until November 1992, Aaron Gay was ITAC's project
manager and his assistant, William Knight, was the compa-
ny's construction superintendent. Kathy Diradour was
ITAC's financial manager until April 1993. Ray Harrison,
while not an officer of ITAC, advised the corporation on
construction matters during the period it acted as an electrical
contractor.13EMSI's sole shareholder is Glenn Harrison, whose entireinvestment in the company was made up of funds paid by
ITAC to Sidney Harrison.14Glenn Harrison has been EMSI'ssole director since that company's inception and was itspresident between November 9±30, 1992, and from October
1993 to the date of the hearing. These offices notwithstand-
ing, she is unfamiliar with EMSI's operations and employ-
ment practices, has no role in its operational management,
and does not perform any services for it.15Sidney Harrison``organized'' EMSI and hired the ``appropriate personnel to
run that company.''16On November 6, 1992, he named hiswife as EMSI's president and secretary-treasurer,17Starnes18and Loftis as its vice presidents, and Diradour as its financial
manager.19At that time, Sidney Harrison instructed Diradourto establish a checking account for EMSI for his use and that
of the officers he had selected.20Sidney Harrison also se-lected EMSI's attorney and accountant.21On November 9,1992, Sidney Harrison hired Gay as EMSI's electrical project
manager, and Gay worked for both EMSI and ITAC between
that time and January of the following year.22Also on No-vember 9, Sidney Harrison directed that Knight be trans-
ferred from ITAC to EMSI.23Gay and Knight each per-formed the same job24at the same salary for both compa-nies.25During their first week as employees of EMSI, Gayand Knight remained on ITAC's payroll.26Because HMC experienced a strike and unproductive col-lective-bargaining negotiations during the fall of 1992, Sid-
ney Harrison approached Ray Harrison during the last week
of November, told him of EMSI, and asked whether Ray
would be interested in the new company.27During the firstfull week of December, Ray became EMSI's president, HMC
ceased doing pipefitting work covered by a union contract
and EMSI became a nonunion pipefitting contractor.28Sid-ney and Ray decided to transfer the following management
personnel from HMC to identical positions at EMSI without
any hiatus in employment: Michael Winchell, vice president; 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
29Williams replaced Diradour as financial manager after the latterhad filled the position for approximately 1 month.30Ray Harrison's testimony about the decision was confirmed byDiradour.31Diradour's credible testimony to this effect is supported by thechecking account signature cards.32The relevant documentation is of record. The credit memoran-dum prepared by EMSI's lender stated that ITAC and HMC could
not guarantee EMSI's loans because the ``Harrisons want to avoid
any direct connection between their existing companies (ITAC and
HMC) and EMSI in order to reduce the possibility of legal problems
over the union contracts.''33Sidney Harrison so testified.34Glenn Harrison so testified.35This authority is contained in a corporate resolution which is inevidence.36Sidney Harrison so testified.37Ray Harrison so testified. Given Glenn Harrison's lack of famil-iarity with EMSI's business, I reject the suggestion that Sidney
merely acted as a spokesman for his wife. See fn. 15 and accom-
panying text.38Ray Harrison admitted that his resignation of the presidency infavor of Glenn Harrison was motivated by a lawsuit which ulti-
mately found EMSI to be a disguised continuation of HMC's discon-
tinued pipefitting operations.39Sidney Harrison so testified, Ray Harrison admitted that his du-ties as a consultant to EMSI after October 1993 were identical with
his duties as EMSI's president.40This document, which was referred to in the General Counsel'sbrief as Exh. 128, was identified and received in evidence as G.C.
Exh. 173.41Ray Harrison so affirmed.42This finding is based on EMSI's records, Ray Harrison's affida-vit, and the uncontroverted testimony of Gay and John Perkins, an
ITAC employee.43Sidney Harrison testified to this effect.44Diradour credibly so testified.45Kevin O'Hara, Goldschmidt Chemical's vice president of oper-ations, credibly testified to this effect.46Based on EMSI's records, as supplemented by Gay's testimony,these customers were Firestone Fibers, Goldschmidt Chemical,
Hoechst-Celanese, ICI, Nabisco Brands, Nestle, Petersburg Housing
authority, Solite Corporation, Stone Container, and Union Camp.47Sidney Harrison testified to this effect.48HMC's December 4, 1992 letter to Philip Morris is of record.49Respondents' documents demonstrate that Gay and Knight su-pervised projects first for ITAC and later for EMSI at Nabisco
Brands, Petersburg Housing Authority, and Solite Corporation and
that Gay individually supervised projects at Firestone Fibers and bid
projects at Stone Container for both ITAC and EMSI.50ITAC's February 9, 1993 letter to ICI Films is of record.51ITAC's January 12, 1993 bid to ICI Films is of record.52EMSI's records indicate that 42 of the 58 electrical jobs whichit undertook during 1993 were for ITAC or ITAC's customers.53Ray Harrison so testified.54The Harrison brothers so testified.55Diradour credibly so testified without controversion.56Ray Harrison so affirmed.Susan Williams, financial manager;29and Patricia Carden,job cost analyst.30The following facts shed additional light on the nature ofSidney Harrison's role in EMSI's management. When Sidney
Harrison initially specified the individuals authorized to write
checks on behalf of EMSI; he was the only one of them who
did not hold a formal position with the company.31On Janu-ary 20, 1993, he became co-guarantor on a $150,000 line of
credit to EMSI.32On February 12, 1993, he became an un-paid consultant to EMSI because the company's principal
lender ``wanted to have somebody to talk to that at least
could understand what the business was.''33In that capacity,he was involved in EMSI's day-to-day operations34and wasagain authorized to write checks on its account.35Early in1993, Sidney agreed with Ray Harrison on the interest rate
EMSI would pay on a loan from HMC.36Sidney Harrisongave directions to Ray Harrison when the latter was EMSI's
president.37In October of 1993, Sidney Harrison resigned hisconsultancy and Ray Harrison resigned as president.38There-after, Sidney gave instructions to Vice President Winchell,
defined the scope of Winchell's new authority, and hired Ray
as a consultant to oversee the management of EMSI's day-
to-day operations.39ITAC's organizational chart dated Octo-ber 1993 depicted EMSI as a division of ITAC responsible
to Sidney Harrison.402. OperationsBoth ITAC and EMSI performed the same kind of elec-trical construction work.41Before EMSI was created, ITACserved the following customers in central and southeastern
Virginia: Allied, Firestone Fibers, Georgia Pacific,
Goldschmidt Chemical, Harrison Properties, Hoechst-Cel-anese, ICI, Nabisco Brands, Nestle, Petersburg Housing au-thority, Solite Corporation, Stone Container, Union Camp,
and Van Water & Rogers.42By November 1992, ITACstopped bidding electrical construction jobs43and SidneyHarrison determined that any outstanding work would be
transferred to EMSI if the customers did not object.44ITACexplained to its customers that it had formed EMSI, a new,
nonunion electrical, and mechanical construction company
which would subcontract work from ITAC.45Thereafter,ITAC subcontracted outstanding electrical construction work
for 10 of its customers to EMSI46and ceased all such workby January 1993.47Potential customers of EMSI were in-formed that, until it received necessary licenses, work would
be performed under purchase orders in ITAC's name.48Former ITAC personnel continued to supervise the electrical
construction jobs taken over by EMSI.49In 1993, ITAC in-formed its industrial engineering customers that EMSI is
``our construction arm''50and gave EMSI preferential treat-ment by charging a 66-percent lower markup for work sub-
contracted to EMSI than it charged for work by unrelated
subcontractors.51Over 70 percent of EMSI's electricalprojects during 1993 were performed for ITAC (directly or
under subcontract) or for ITAC's former customers,52andITAC was directly responsible for over 45 percent of EMSI's
total sales during that year.53ITAC and EMSI have the same lawyer, accountant, bank,insurance company, and workers' compensation carrier.54During November 1992, Diradour served as financial man-
ager of both ITAC and EMSI but, pursuant to Sidney Har-
rison's instructions, billed all her work to ITAC.55During1992 and 1993, the individual who acted as EMSI's recep-
tionist and answered its telephone was a full-time employee
of and compensated only by ITAC.56Williams, while a full-time employee of EMSI during 1992 and 1993, provided ac-
counting, financial, and computer software assistance and ad-
vice to ITAC, which did not reimburse EMSI for William's 187INDUSTRIAL TURNAROUND CORP.57Williams so testified but professed an inability to recall howmuch time she spent on ITAC's work.58Gay so testified.59Mabe's testimony to this effect was supported by Respondents'payroll records.60On affidavit and in testimony, Ray Harrison identified himself,Winchell, Williams, and Carden in this regard. In February 1994,
HMC reimbursed EMSI for the estimated value of the work done
for HMC by Williams and Carden in 1993.61The foregoing findings are based on the affidavit and testimonyof Ray Harrison.62ITAC's vice president, Loftis, testified that there was no leasein effect during 1992.63Williams so testified.64This finding is based on Gay's testimony and Ray Harrison's af-fidavit.65Diradour's credible testimony to this effect is corroborated byRay Harrison's affidavit.66The May 4, 1994 Findings and Conclusions, together with theDecember 5, 1995 Judgment and Order, in Trustees of the Plumbersand Pipefitters National Pension Fund. v. R.M. Harrison Mechani-

cal Corp. and Electrical/Mechanical Services, Inc., Civil Action No.3:93cv524, U.S. District Court for the Eastern District of Virginia,
constitute a judicial determination that EMSI was a disguised con-
tinuance of HMC's discontinued pipefitting operations and that
EMSI and HMC were alter egos. Accordingly, my discussion will
not explore EMSI's pipefitting operations nor on the legal relation-
ship between HMC and EMSI.67The Fourth Circuit Court of Appeals in Alkire v. NLRB, 716F.2d 1014, 1020 (1983), has held that the predecessor must have
benefited from the transfer of business to the new enterprise; this
burden is met where, as here, the elimination of a labor obligation
is a motive for the transfer.work.57While paid exclusively by EMSI between November1992 and the beginning of January 1993, Gay continued to
represent ITAC both by bidding electrical construction
projects and by supervising ITAC's employees.58BetweenDecember 7, 1992, and February 1993, Cecil Mabe, a laborer
hired by and reporting to Gay, was simultaneously on the
payrolls of both ITAC and EMSI.59Similarly, HMC'sformer employees continued during 1993 to perform work
for HMC after they were employed and paid solely by
EMSI.60When EMSI was formed, its business address and officeswere located at 922 East Randolph Road in Hopewell, a Har-
rison Properties' building in which ITAC and HMC also
leased space. Initially, Gay and Knight continued to use the
area which had been ITAC's electrical shop. For EMSI's
first 10 months of operation, it used office equipment and
furnishings which were borrowed, without compensation,
from ITAC and HMC. On November 9, 1992, EMSI began
using the three trucks which ITAC had used for electrical
construction work.61There is no evidence that ITAC wascompensated for EMSI's use of these trucks during 1992.62Sometime during the first half of 1993, a document purport-
ing to be a lease of the trucks from ITAC to EMSI was pre-
pared and backdated to January 1; EMSI failed to provide
the insurance coverage required by this document and did
not reimburse ITAC for insurance costs (ITAC renewed and
paid for the policy in April 1993) or make payments under
the lease until the end of 1993.63Also from the outset ofEMSI's operations, it used ITAC's tools and equipment
worth between $2000 and $2500;64EMSI did not pay ITACfor these tools.653. DiscussionThe General Counsel contends that (1) EMSI's electricalconstruction business is a disguised continuance of ITAC's
electrical construction operations; (2) ITAC and EMSI are
therefore alter egos; and (3) for the period from November
6, 1992, to August 31, 1994, EMSI should be required to
recognize the Union and assume ITAC's obligations under
the collective-bargaining agreement between NECA and the
Union. See Advance Electric, 268 NLRB 1001, 1004 (1984).Alter ego status may be found to exist where only a portion
of the predecessor's business is transferred to the new enter-
prise, NLRB v. Don Burgess Construction Co., 596 F.2d 378,385 (9th Cir. 1979), enfg. 227 NLRB 765 (1977), and wherethe operations transferred from the predecessor are only aportion of the new enterprise's total business, ContinentalRadiator Corp., 283 NLRB 234, 237 (1987).66Generally, theBoard finds an alter ego to exist where two enterprises have
``substantially identical'' business purpose, operations, equip-
ment, customers, management, supervision, and ownership.
E.g., Crawford Door Sales Co., 226 NLRB 1144 (1976).67Examination of the relevant business purpose and oper-ations in this case reveals entities engaged in exactly the
same business in exactly the same market: electrical con-
struction in central and southeastern Virginia. EMSI's com-
pletion of jobs begun by ITAC, as well as EMSI's role as
ITAC's favored subcontractor and ``construction arm,'' in-
sured the existence of substantially identical customer bases
for the two entities. EMSI's managers commenced operations
in ITAC's office and electrical shop, and the two companies
thereafter shared a business address and premises. From its
inception, EMSI used tools and equipment provided without
charge by ITAC. EMSI's expenses for trucks, as well as cer-
tain insurance and payroll costs, were paid throughout 1993
by ITAC which was never reimbursed for the time value of
the money thus expended. See Ristorante Donatello, 314NLRB 693, 699 (1994); Advance Electric, supra at 1002.The two entities use the same suppliers of legal, accounting,
insurance and banking services. See Farmingdale IronWorks, 249 NLRB 98, 106±107 (1980). The Board has longheld that, for the purpose of determining alter ego status,
``substantially identical'' ownership exists where, as here, the
stock of two corporations is owned by members of the same
family. Vinisa II, Ltd., 308 NLRB 135, 137 (1992); AdvanceElectric, supra at 1004; Shield-Pacific, Ltd., 245 NLRB 409,415 (1979); and Crawford Door Sales Co., supra.Turning to the final question of whether the two compa-nies share management and supervision, it appears undis-
puted that the day-to-day electrical construction operations of
ITAC were directly supervised by Gay and Knight under the
overall management of Sidney Harrison, who was also re-
sponsible for ITAC's labor policy. Gay and Knight were also
the managers and supervisors of EMSI's electrical construc-
tion operations, where their duties were identical with those
performed for ITAC. The record demonstrates that Sidney
Harrison is a de facto manager of EMSI. His effective con-
trol of EMSI is shown by (1) his formulation of a labor rela-
tions policy for EMSI which was not subject to modification
by the company's president; (2) his selection of EMSI's ini-
tial and subsequent officers; (3) his demonstrated ability to
give instructions to EMSI's president, vice president, and fi- 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
68Given the finding in text, Respondents' contention concerningthe General Counsel's alleged failure to perfect service is moot. See
Il Progresso Italo Americano Publishing Co., 299 NLRB 270, 289(1990). Respondents did not cite any legal authority in support of
their contention that inclusion of an allegation of alter ego status in
the caption of this case constituted a denial of due process. I have
been unable to find any authoritative basis for that contention and
therefore reject it.69The referral card is of record.70Dagrosa so testified without controversion. While Dagrosa wasmistaken as to the date of the interview, his memory for other details
was remarkably clear. For example, he recalled that Gay had signed
Knight's name to the referral card, a statement supported by exam-ination of the respective signatures of Knight and Gay. In sum, I
credit Dagrosa.71Deane credibly so testified without controversion.72Perkins' credible account of the conversation was not contested.73Respondents' Opening Brief at 14.74At the hearing, counsel for the General Counsel suggested theinference that the initials ``L.U.'' referred to Dagrosa's union mem-
bership. When Ray Harrison was unable to positively confirm or
deny the truth of the inference, I indicated to Respondents that I
would be inclined to adopt the inference unless there was testimony
as to the notation's meaning from the manager who made it. Re-
spondents offered no testimony or other evidence on this point.75Gay's testimony that he did not hire Dagrosa because of thelatter's weight runs counter to what Gay told Dagrosa at the twonancial manager; (4) his hiring of EMSI's electrical construc-tion supervisors; (5) his provision of initial capital and loan
guarantees for EMSI, without which the company would not
have been financially viable; and (6) his ability to write
checks on EMSI's account, even during periods when he
held no admitted position with the company. Given the fact
that Glenn Harrison had no familiarity with EMSI's oper-ations nor any role in its operational management, I find that
Sidney Harrison did not engage in the foregoing activities
because he was carrying out her instructions. Based on the
foregoing, I find the management and supervision of the two
companies to be ``substantially identical.'' See NLRB v.McAllister Bros., Inc., 819 F.2d 439, 444±445 (4th Cir.1987); D.I.C. Mfg. Co., 294 NLRB 426, 434 (1989); Farm-ingdale Iron Works, supra at 106.In addition to the considerations set out above, it is rel-evant to determine whether EMSI was created in order to
evade ITAC's responsibilities under the Act, such as recogni-
tion of the Union or adherence to a collective-bargaining
agreement. See Fugazy Continental Corp., 265 NLRB 1301,1302 (1982). The overwhelming evidence of record estab-
lishes that Sidney Harrison created EMSI in order to rid him-
self of ITAC's contractual obligation to pay union wages and
benefits. This finding as to motivation is supported by the
fact that EMSI's commencement of electrical construction
operations began with the termination of substantially iden-
tical operations by ITAC. See Continental Radiator Corp.,supra at 237.For the foregoing reasons, I find that EMSI was createdas the alter ego of ITAC in violation of Section 8(a)(5).68Itherefore conclude that Respondents' May 6, 1993 repudi-
ation of the collective-bargaining agreement violated Section
8(a)(5) of the Act and that the terms of that agreement were
binding on EMSI from the time it commenced operations
until August 31, 1994. See John Deklewa & Sons, 282NLRB 1375 (1987), enfd. 843 F.2d 770 (3d Cir. 1988), cert.
denied 488 U.S. 889 (1988).C. Alleged InterrogationPursuant to a Virginia Employment Commission referral,journeyman electrician Thomas Dagrosa visited EMSI on
November 13, 1992, in search of employment.69Dagrosamet with Gay who asked Dagrosa about prior job experience.
When Dagrosa named his past employers, Gay commented
that the companies were all union contractors and asked:
``Are you Union?'' Dagrosa responded affirmatively, and
Gay stated: ``If we hire anybody, we'll get in touch with
you.''70I find that Gay's question in the context of an em-ployment interview with a complete stranger tended to be co-ercive and is violative of Section 8(a)(1) of the Act. See Ac-tive Transportation, 296 NLRB 431 fn. 3 (1989); and CookBros. Enterprises, 288 NLRB 387, 397 (1988).D. Alleged Constructive DischargesDuring November or December 1992, Gay told ITAC em-ployees John Perkins and David Deane that ITAC had run
out of electrical construction work and did not intend to bid
for more.71By the end of the year, ITAC had laid off allits electrical construction workers except Perkins and Deane.
On January 3, 1993, Gay called Perkins into his office,
brought up EMSI, and asked how Deane felt about working
nonunion, stating that the job would pay ``basically the
same'' but would be without benefits. Perkins made it very
clear that he was not interested in working for a nonunion
company.72Gay laid off Perkins on January 3 and Deane onJanuary 6. Respondents concede that ``Gay discussed the sit-
uation with both Perkins and Deane ... and both declined

because of their unwillingness to work for a non-signatory
company.''73When Respondents unlawfully conditioned con-tinued employment by Perkins and Deane upon their fore-
going union representation and giving up the wages and ben-
efits specified in the union contract, the cessation of employ-
ment which resulted from the electricians' refusal to accept
Respondents' conditions was a constructive discharge in vio-
lation of Section 8(a)(3) of the Act. See Watt Electric Co.,273 NLRB 655, 659 (1984); and Advance Electric, supra.Respondents' purported willingness thereafter to hire Perkins
and Deane is without significance since every offer of rein-
statement explored on the record was implicitly subject to the
same unlawful conditions set out above.E. Alleged Refusals to Hire Union ApplicantsAs a result of Dagrosa's November 1992 interview atEMSI, his name, address, and telephone number were placed
on the company's list of applicants for the positions of elec-
trician and electrician/helper, together with the notation:
``EMERGENCY ONLY/L.U.'' Ray Harrison indicated that
the notation would have been made by the manager in charge
of electricians at that time (i.e., Gay) and conceded that the
quoted initials ``possibly could be'' a reference to Dagrosa's
union status. In the absence of any evidence to the contrary,
I so find.74In late February 1993, Dagrosa was again re-ferred to EMSI by the Virginia Employment Commission, at
which time Gay indicated that the company would be hiring
in March.75EMSI's applicant list reflects receipt of 189INDUSTRIAL TURNAROUND CORP.interviews and is inconsistent with the notation on EMSI's applicantlist. Accordingly, I do not credit Gay on this point.76This finding is based on EMSI's 1993 employee list.77I credit Dagrosa's testimony that his telephone answering ma-chine did not record a June 1994 call from EMSI, and I find his
testimony to be entitled to greater weight than Respondents' proffer
of hearsay evidence to the contrary. The length of time between
Dagrosa's interviews and June 1994 suggests that any such call
would be irrelevant to the question of Respondents' liability for vio-
lations of the Act in November 1992 and February 1993. In addition,
a call made during the same month in which the trial in this pro-
ceeding commenced may well have been made in anticipation of liti-
gation and is, therefore, without probative value.78The date of Ledford's application appears on the applicant list.79Ledford testified that EMSI called him around the beginning ofJune 1994 to indicate that they were accepting employment applica-
tions. I find that call to be of little relevance or probative value. See
fn. 77, supra.80This finding is based on EMSI's 1993 employee list.81Harris and Kelley so testified.82Burks and Harris credibly so testified without controversion.83The credible, uncontroverted testimony of Harris and Kelleyconcerning hiring was supported by Burks.84This finding is based on EMSI's 1993 employee list.85While Winchell testified that he was unaware of ever hiring aunion member, the Union's associate business manager, Butch Vest,
credibly testified that he had compared EMSI's employment records
with the Union's membership records and found a single individual
who appeared on both.86Respondents appear to contend that a statement made by a unionofficial during this proceeding on June 24, 1994, somehow justified
Respondent's refusals to hire the discriminatees in 1992 and the first
half of 1993. Unlike the situation in the case cited by Respondents,
O'Daniel Trucking Co., 313 NLRB 18, 22 (1993), there is no sug-gestion here that (1) the union official's statement preceded the al-
leged violation or (2) Respondents could have relied on or been mo-
tivated by that statement. Accordingly, I reject Respondents' conten-
tion as a post hoc rationalization.87The cases cited by Respondents on brief, all of which held thatpaid union organizers were not bona fide applicants and employees
within the meaning of the Act, are factually inapposite.Dagrosa's second application. Although EMSI hired at least10 electricians between the time of Dagrosa's first applica-
tion and May 1, 1993,76it did not hire Dagrosa.77Journeyman electrician Dudley Ledford submitted a Janu-ary 15, 1993 job application to EMSI, and his name, address,
and telephone number were placed on the company's appli-
cant list.78All of the employers listed on Ledford's applica-tion were union contractors. EMSI did not hire Ledford,79but it did hire at least seven electricians between the date of
his application and May 1, 1993.80Journeyman electricians Robert Burks, George Harris, andErnest Kelley, all of whom were in layoff status from jobs
as electricians, submitted May 20, 1993 job applications to
EMSI in response to the Union's request that they attempt
to organize EMSI.81All three wore union insignia when theyvisited the company, and each of their applications explicitly
set forth their membership in the Union and listed prior em-
ployment with union contractors. When they tendered their
applications and inquired whether any hiring was taking
place, the company's representative stated that EMSI was a
nonunion company,82it was not hiring at that time and itwas unlikely to be hiring in the future.83While EMSI didnot hire Burks, Harris, or Kelley, it did hire three new elec-
tricians during the 2 weeks following their applications and
a total of 25 electricians between May 20 and the end of
1993.84Between the outset of its electrical construction oper-ations and the time of the hearing, EMSI hired only one
member of the Union and that individual was delinquent in
the payment of union dues when hired.85The record demonstrates that (1) the five individualsnamed above filed applications for employment with EMSI
during periods when it was hiring electricians, (2) EMSI
knew that each of the five was a member of the Union, and(3) EMSI's animus toward the Union is established by Re-
spondents' creation of an alter ego, the unlawful repudiationof a collective-bargaining agreement, the interrogation ofDagrosa, and the discriminatory discharges of Perkins and
Deane. For the foregoing reasons and because EMSI lied to
the applicants concerning the availability of jobs, I infer that
EMSI acted from antiunion animus when it failed to hire
Dagrosa, Ledford, Burks, Harris, and Kelley. See J.E. Merit
Constructors, 302 NLRB 301, 303±304 (1991). Because Re-spondents proffered no probative evidence of any motivation
to the contrary, I conclude that EMSI's refusal to hire the
five union electricians was violative of Section 8(a)(3) of the
Act.86This conclusion is not altered by the fact that Burks,Harris, and Kelley were laid-off electricians sent by the
Union to organize EMSI's electrical construction oper-
ations.87See Fluor Daniel, Inc., 304 NLRB 970, 971 (1991).CONCLUSIONSOF
LAW1. Respondents ITAC and EMSI are employers engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent EMSI is, for the purpose of this proceeding,the alter ego of Respondent ITAC.4. All employees of Respondents performing electricalwork within the jurisdiction of the Union constitute a unit
appropriate for collective bargaining within the meaning of
Section 9(b) of the Act.5. For the period September 1, 1992, through August 31,1994, the Union was the exclusive bargaining representative
of the employees in the appropriate unit within the meaning
of Section 9(a) of the Act.6. By interrogating a job applicant concerning his unionaffiliation, Respondent EMSI has engaged in an unfair labor
practice within the meaning of Section 8(a)(1) of the Act.7. By constructively discharging employees John Perkinsand David Deane, Respondent ITAC has engaged, and is en-
gaging, in unfair labor practices within the meaning of Sec-
tion 8(a)(3) of the Act.8. By refusing to hire job applicants Thomas Dagrosa,Dudley Ledford, Robert Burks, George Harris, and Ernest
Kelley, Respondent EMSI has engaged, and is engaging, in
unfair labor practices within the meaning of Section 8(a)(3)
of the Act.9. By the following acts, Respondents ITAC and EMSIhave engaged in unfair labor practices within the meaning of
Section 8(a)(5) of the Act: (a) creating EMSI as an alter ego
of ITAC and (b) failing to abide by the provisions of Re-
spondents' collective-bargaining agreement with the Union.10. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act. 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
88This remedy is required to ``recreate the conditions and relation-ships that would have been had there been no unfair labor prac-
tices.'' J.E. Brown Electric
, 315 NLRB 620, 623 (1994).89Any individuals on the Union's ``out of work list'' who weredenied an opportunity to work for EMSI because of Respondents'
repudiation of the collective-bargaining agreement should be made
whole. R.L. Reisinger Co
., 312 NLRB 915 (1993).REMEDYHaving found that Respondents engaged in unfair laborpractices, I shall order them to cease those practices and to
take certain affirmative action designed to effectuate the pur-
poses of the Act. Respondents will be ordered to (1) offer
full and immediate reinstatement to John Perkins and David
Deane and to make them whole for any loss of pay or bene-
fits caused by Respondents' discrimination against them; (2)
offer full and immediate employment to Thomas Dagrosa,
Dudley Ledford, Robert Burks, George Harris, and Ernest
Kelley and to make them whole for any loss of pay or bene-
fits caused by Respondents' discrimination against them; (3)
comply with the exclusive hiring hall provisions of the par-
ties' collective-bargaining agreement for the period when that
agreement was in effect; and (4) offer full and immediate
employment to those job applicants who would have been re-
ferred to Respondents for employment through the Union's
hiring hall were it not for Respondents' unlawful conduct88and to make those applicants whole for any loss of earnings
and other benefits they may have suffered by reason of Re-spondents' unlawful acts.89Backpay is to be computed as setforth in F.W. Woolworth Co
., 90 NLRB 289 (1950), withinterest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987). Respondents shall also be ordered to
make whole the Union's fringe benefit trust funds by reim-
bursing such funds to the extent that contributions would
have been made on behalf of those individuals who would
have been referred to work were it not for Respondents' un-
lawful failure to use the Union's hiring hall and to makethose individuals whole for any losses they have suffered asa result of Respondents' failure to make such contributions,
Kraft Plumbing & Heating, 252 NLRB 891 (1980), enfd.mem. 661 F.2d 940 (9th Cir. 1981), with interest as pre-
scribed above.[Recommended Order omitted from publication.]APPENDIX AEXHIBITS RECEIVED AFTER THE HEARINGCLOSEDGeneral Counsel's Exhibit:No. 188. December 5, 1995 Judgment and Order in Trusteesof the Plumbers and Pipefitters National Pension Fund. v.
R.M. Harrison Mechanical Corp. and
Electrical/Mechanical Services, Inc
., Civil Action No.3:93cv524, U.S. District Court for the Eastern District of

Virginia (Plumbers' Pension case)Respondents' Exhibit:No. 53. May 4, 1994 Order in the Plumbers' Pension case.No. 54. May 4, 1994 Findings of Fact and Conclusions ofLaw in the Plumbers' Pension case.No. 55. January 3, 1995 Joint Notice of Appeal in thePlumbers' Pension case.No. 56. January 17, 1995 Docket in the Plumbers' Pensioncase.No. 57. January 17, 1995 Transcript Order in the Plumbers'Pension case.No. 58. January 17, 1995 Docketing Statement and Appendixin the Plumbers' Pension case.No. 59. January 17, 1995 Certification of appeal in thePlumbers' Pension case.No. 60. April 12, 1995 Order accepting settlement in thePlumbers' Pension case.